UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2501



FRANCES L. PLEMICH,

                                              Plaintiff - Appellant,

          versus


SCOTT ORTHOPEDIC CENTER, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-95-422-3)


Submitted:   December 17, 1998           Decided:   December 30, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frances L. Plemich, Appellant Pro Se. Robert Allen Wilson, Jr.,
CAMPBELL, WOODS, BAGLEY, EMERSON, MCNEER & HERNDON, Huntington,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frances L. Plemich appeals the district court’s order granting

Appellee’s motion for summary judgment and dismissing her claims

arising   under   the   Americans   with   Disabilities   Act   (ADA),   42

U.S.C.A. §§ 12101-12213 (West 1995 & Supp. 1998), and the Age

Discrimination in Employment Act (ADEA), 29 U.S.C. § 623(a)(1)

(1994). We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.      Accordingly, we affirm on the reasoning of

the district court.     See Plemich v. Scott Orthopedic Center, Inc.,

No. CA-95-422-3 (S.D.W. Va. Sept. 30, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 AFFIRMED




                                     2